                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    FOUR QUARTERS INTERFAITH                       )           Case No. 3:19-cv-12
    SANCTUARY OF EARTH RELIGION,                   )
                                                   )           JUDGE KIM R. GIBSON
                  Plaintiff,                       )
                                                   )
           v.                                      )
                                                   )
    KATE GILLE, WILLIAM VAN METER,                 )
    and JOSHUA POWELL,                             )
                                                   )
                  Defendants.                      )
                                                   )


                                    MEMORANDUM OPINION

     I.   Introduction

          On January 25, 2019, the Court issued a Memorandum Order (ECF No. 3) sua sponte noting

an apparent lack of subject-matter jurisdiction and requiring Plaintiff Four Quarters Interfaith

Sanctuary of Earth Religion ("Plaintiff") and Defendants Kate Gille, William Van Meter, and

Joshua Powell (collectively, "Defendants") to brief the issue of subject-matter jurisdiction by

February 1, 2019. The parties complied. (See ECF Nos. 8, 9.)

          For the reasons that follow, this Court holds that it has subject-matter jurisdiction over

Plaintiff's claim to the extent that Plaintiff seeks to protect its photographs and videos. The Court

thus declines to dismiss this lawsuit due to lack of subject-matter jurisdiction.

    II.   Background 1

          On January 9, 2019, Plaintiff filed a Petition for Ex Parte Emergency Injunctive Relief and



1
 The factual allegations in this Background are taken from Plaintiff's Petition (ECF No. 1-1) unless
otherwise noted.
Declaratory Judgement [sic] (ECF No. 1-1) in the Court of Common Pleas of Bedford County,

Pennsylvania (the "Bedford County Court"). In the Petition, Plaintiff, a Pennsylvania non-profit

corporation, alleges that Plaintiff holds a religious ceremony and fundraising event every summer

called "Wickerman Bum." (Id. <J[<Il: 1, 6.) This event is "one of the largest and most successful

events" that Plaintiff holds and Plaintiff "derives a substantial portion of yearly revenue from"

the event. (Id. <JI<JI 6, 21.) Plaintiff has held Wickerman Bum for the last ten years. (Id. <JI 7.)

             Plaintiff operates a Facebook page to update participants on and advertise the event. (Id.

<JI   12.)    The Facebook page is "the primary source of information and advertising for the

Wickerman Bum event." (Id. <JI 13.)

             On December 26, 2018, Defendant Gille gained administrative rights to the Facebook page

from its previous administrator "utilizing false pretenses and surreptitious means." (Id. <JI 15.)

Upon gaining those administrative rights, Defendant Gille removed the previous administrators

from the Facebook page and took "sole possession" of the page. (Id. <JI 16.) She named Defendant

Van Meter, Defendant Powell, and herself as administrators of the page, and renamed the page

"Wicker Family Bum." (Id. <JI<JI 17-18.) Defendants began to use the page to advertise a competing

event. (Id. <JI 18.)

             According to Plaintiff, "Defendants are attempting to deprive Plaintiffs of [the Wickerman

Bum] event and the money derived therefrom by insinuating that the Wickerman Bum event

belongs to them despite the very clear fact that the event belongs to the Plaintiff[]." (Id. <JI 22.) In

doing so, Defendants have utilized Plaintiff's photographs of Plaintiff's property "to the economic

detriment of the Plaintiff and in further attempt to falsely portray the proposed events of the

Defendant as related to the Plaintiff's event. (Id. <JI 26.)



                                                     -2-
        Plaintiff seeks declaratory and preliminary and permanent injunctive relief. (Id. at 8.) The

relief sought includes (1) an injunction ordering Defendants to cease operation of the Facebook

page and return the page to Plaintiff's control; (2) an injunction ordering Defendants to "cease

any and all actions imitating the Plaintiff's event including using photographs or video of the

Plaintiff's events or property"; and (3) a declaratory judgment that prohibits Defendants from

further utilizing the Facebok page. (Id.) Plaintiff explains that injunctive relief is necessary, in

part, "to restore Plaintiff to control the Facebook page which is the intellectual and personal

property of the Plaintiff." (Id. <J[ 28.)

        On January 9, 2019, the Bedford County Court granted Plaintiff's request for preliminary

injunctive relief and ordered Defendants to immediately cease operation of the Wickerman Bum

Facebook page and return the page to Plaintiff. (Id. at 11.) On January 18, 2019, the Bedford

County Court vacated its January 9, 2019 order (id. at 14) after Defendants allegedly argued that

this matter belonged in federal court and sought removal (ECF No. 8 at 2).

        Defendants filed a Notice of Removal in this Court on January 23, 2019 (ECF No. 1). In

the Notice, Defendants identified three grounds for this Court's subject-matter jurisdiction over

this lawsuit. First, Defendants claimed federal-question jurisdiction under the Copyright Act, 28

U.S.C. § 1338(a). (Id. <J[<J[ 14-26.) Defendants argued that Plaintiff's claims are preempted by

federal copyright law because "some of the works about which the Plaintiff seeks relief are

unquestionably the appropriate subject matter of the Copyright Act" and "Plaintiff seeks to use

the Pennsylvania Declaratory Judgment Act as a vehicle by which to obtain rights and remedies

equivalent to those provided for in the Copyright Act." (Id. <J[<J[ 18-26.)

        Second, Defendants claimed that this Court has subject-matter jurisdiction pursuant to the



                                                  -3-
Lanham Act, 15 U.S.C. § 1121. (Id. 1( 27.) Defendants explained that "[a] fair reading" of Plaintiff's

claim that the event is Plaintiff's intellectual property "necessarily includes a claim by Plaintiff

that it owns the name of the Event, 'Wickerman Bum."' (Id. 1(1[ 29-30.) Because the name

"Wickerman Bum" is "a potential trademark pursuant to the Lanham Act," Defendants argued

that this Court has original jurisdiction over Plaintiff's claims.

         ~inally, Defendants argued that this Court has diversity jurisdiction over this matter. (Id.

1( 33.) Defendants explained that Plaintiff is a citizen of Pennsylvania and that Defendant Powell


is a citizen of West Virginia, which is sufficient to invoke this Court's diversity jurisdiction. (Id.

1(1[ 34-35.)


        On January 25, 2019, the Court ordered further briefing on the matter of subject-matter

jurisdiction (ECF No. 3). The Court noted that Plaintiff's Petition does not facially raise copyright

or trademark issues. (Id. at 1.) Furthermore, the Court noted an absence of complete diversity

between Plaintiff and Defendants, as Plaintiff is a Pennsylvania corporation and two Defendants

are citizens of Pennsylvania. (Id. at 1-2.) The Court found expeditious briefing on subject-matter

jurisdiction to be necessary considering Plaintiff's demands for preliminary injunctive relief. (Id.

at 2.) Thus, the Court ordered briefing on the presence or absence of subject-matter jurisdiction

by February 1, 2019. (Id.)

        In its Brief Regarding Subject Matter Jurisdiction (ECF No. 9), Defendants withdrew their

contentions that subject-matter jurisdiction is appropriate based on diversity jurisdiction and the

Lanham Act. (Id. at 3 n.1.) Thus, Defendants only briefed subject-matter jurisdiction based on

the Copyright Act.

        Defendants argue that the Copyright Act preempts Plaintiff's Petition to the extent



                                                  -4-
Plaintiff claims that it owns certain photos, videos, and the Facebook page and seeks a declaratory

judgment that such items are Plaintiff's intellectual property and that Defendants are improperly

reproducing and distributing copies of those works. (Id. at 6-9.) Defendants add that "the fact

that Four Quarters has not pled that it has registered these photos, videos or the Group with the

United States Copyright Office is not fatal to this Court's subject[-]matter jurisdiction." (Id. at 9.)

Defendants further assert that the Court should exercise supplemental jurisdiction over the rest

of Plaintiff's claims. (Id. at 10.)

        In response, Plaintiff argues that its claims do not arise under the Copyright Act because

"Plaintiff has not claimed the photograph [sic] works have been infringed." (ECF No. 8 at 5.)

Instead, "[t]he essential cause of action, as pled, is the insinuation that the Wickerman Bum event

belongs to Defendants." (Id.) "That Defendants are using Plaintiff's photographs might be a fact

in any cause of action, [but] the photograph does not imply that a claim for Copyright

Infringement has been raised by Plaintiff, as that is not the gravemen [sic] of the action." (Id.)

Moreover, Plaintiff asserts that Plaintiff cannot sue under the Copyright Act because Plaintiff has

not registered its Facebook page or any photographs. (Id.)

        The Court finds that there is no diversity jurisdiction in this case. Moreover, Plaintiff and

Defendants agree that the Lanham Act does not currently provide a basis for this Court's exercise

of subject-matter jurisdiction. Therefore, the Court focuses its analysis on whether Plaintiff's

claims arise under the Copyright Act.

III.    Legal Standard

        Defendants may remove an action from state court to federal court if the district court has

original jurisdiction over the civil action. 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 1331, district



                                                  -5-
courts "shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States." 28 U.S.C. § 1331. Moreover, "[t]he district courts shall have original

jurisdiction of any civil action arising under any Act of Congress relating to ... copyrights." 28

U.S.C. § 1338(a). "No State court shall have jurisdiction over any claim for relief arising under

any Act of Congress relating to ... copyrights." Id.

         When determining whether an action "aris[ es] under" the laws of the United States, the

district court is guided by the "well-pleaded complaint rule," which "provides that federal

jurisdiction exists only when a federal question is presented on the face of the plaintiff's properly

pleaded complaint." See Berne Corp. v. Gov't of the VI., 570 F.3d 130, 136 (3d Cir. 2009) (quoting

Caterpillar, Inc. v. Williams, 482 U.S. 386, 391 (1987)). Thus, for federal-question jurisdiction to

exist, "a right or immunity created by the Constitution or laws of the United States must be an

element, and an essential one, of the plaintiff's cause of action." United Jersey Banks v. Pare/I, 783

F.2d 360, 365 (3d Cir. 1986) (alteration in original) (quoting Franchise Tax Bd. v. Constr. Laborers

Vacation Tr., 463 U.S. 1, 10-11 (1983)). "[F]ederal jurisdiction cannot be created by anticipating a

defense based on federal law." Id. (citing Louisville & Nashville R.R. v. Mottley, 211 U.S. 149 (1908)).

         However, the well-pleaded complaint rule is not always the end of the inquiry. There is

"an 'independent corollary' to the well-pleaded complaint rule, known as the 'complete pre-

emption' doctrine." Caterpillar Inc., 482 U.S. at 392 (citation omitted). According to the Supreme

Court:

         On occasion, the Court has concluded that the pre-emptive force of a statute is so
         "extraordinary" that it "converts an ordinary state common-law complaint into
         one stating a federal claim for purposes of the well-pleaded complaint rule." Once
         an area of state law has been completely pre-empted, any claim purportedly based
         on that pre-empted state law is considered, from its inception, a federal claim, and



                                                  -6-
        therefore arises under federal law."

Id. (citations omitted). Thus, pursuant to the complete preemption doctrine, a federal court has

subject-matter jurisdiction over state-law claims if those claims fall within an area of law that has

been completely preempted by federal law. The rationale for this doctrine is that if federal law

completely preempts state law in a particular area, the state law is entirely supplanted by federal

law such that any claim purportedly brought pursuant to that state law necessarily arises under

federal law. See Aetna Health v. Davila, 542 U.S. 200, 207-08 (2004); Franchise Tax Bd. v. Constr.

Laborers Vacation Tr. for 5. Cal., 463 U.S. 1, 23 (1983).

        Although the Third Circuit has yet to determine whether the Copyright Act can

completely preempt state law claims, federal district courts in Pennsylvania have determined that

the Copyright Act is completely preemptive. See Scranton Times, L.P. v. Wilkes-Barres Publ'g Co.,

Civil Action No. 3:08-cv-2135, 2009 WL 585502, at *5, *7 (M. D. Pa. Mar. 6, 2009); MCS Servs., Inc.

v. Johnsen, No. Civ. A. 01-4430, 2002 WL 32348500, at *4-5, *8 (E.D. Pa. Aug. 13, 2002); Info. Handling

Servs. Inc. v. LRP Publ'ns Inc., No. Civ. A. 00-1859, 2000 WL 433998, at *4 (E.D. Pa. Apr.18, 2000);

see also Tech. Based Sols. v. £lees. Coll. Inc., 168 F. Supp. 2d 375, 379-80 (E.D. Pa. 2001) (explaining

that "state law claims that are completely preempted by § 301(a) of the Copyright Act may be

converted into federal claims" and acknowledging that "[t]he practice of converting preempted

state law claims into federal claims has occurred in removal actions").

        Other circuit courts agree with this approach. See GlobeRanger Corp. v. Software AG United

States of Am., Inc., 836 F.3d 477, 484, 491 (5th Cir. 2016) (explaining that complete preemption

converted a state-law claim into a claim brought under the Copyright Act that supported federal-

question jurisdiction at the time of removal); GlobeRanger Corp. v. Software AG, 691 F.3d 702, 705-



                                                    -7-
06 (5th Cir. 2012) (holding that the Copyright Act is completely preemptive); Ritchie v. Williams,

395 F.3d 283, 286-87 (6th Cir. 2005) (agreeing with the Second and Fourth Circuits that the

complete preemption doctrine applies to the Copyright Act); Briarpatch Ltd., L.P. v. Phoenix

Pictures, Inc., 373 F.3d 296, 305 (2d Cir. 2004) ("[W]e conclude that [the Supreme Court] means to

extend the complete preemption doctrine to any federal statute that both preempts state law and

substitutes a federal remedy for the law, thereby creating an exclusive federal cause of action.

The Copyright Act does just that. ... It therefore follows that the district courts have jurisdiction

over state law claims preempted by the Copyright Act."); Rosciszewski v. Arete Assocs., Inc., 1 F.3d

225, 232 (4th Cir. 1993) ("The grant of exclusive jurisdiction to the federal district courts over civil

actions arising under the Copyright Act, combined with the preemptive force of

§ 301(a), compels the conclusion that Congress intended that state-law actions preempted by

§ 301(a) of the Copyright Act arise under federal law. Accordingly, we hold that the preemptive

force of§ 301(a) of the Copyright Act transforms a state-law complaint asserting claims that are

preempted by § 301(a) into a complaint stating a federal claim for purposes of the well-pleaded

complaint rule. Since claims preempted by§ 301(a) arise under federal law, removal of actions

raising these claims to federal district court is proper.").

       This Court finds that the Third Circuit would follow these numerous persuasive

authorities and determine that the Copyright Act is completely preemptive, if presented with the

question. Thus, this Court will apply the complete preemption doctrine in the context of the

Copyright Act.




                                                  -8-
IV.      Discussion

         On its face, Plaintiff's Petition does not state a federal cause of action. Plaintiff brings a

claim pursuant to the Pennsylvania Declaratory Judgment Act. Plaintiff does not mention the

Copyright Act or the Lanham Act, and does not even use the word "copyright" or trademark."

Thus, Plaintiff's Petition does not meet the well-pleaded complaint rule for federal-question

jurisdiction.

         However, Plaintiff's claim may still "arise under" federal law if it falls within the scope of

the Copyright Act's complete preemption. Pursuant to Section 301 of the Copyright Act ("Section

301"):

         [A]II legal or equitable rights that are equivalent to any of the exclusive rights
         within the general scope of copyright as specified by section 106 in works of
         authorship that are fixed in a tangible medium of expression and come within the
         subject matter of copyright as specified by sections 102 and 103 ... are governed
         exclusively by this title.

17 U.S.C. § 301(a).

         This Court applies a two-part test to determine whether Section 301 preempts state law.

See Tegg Corp. v. Beckstrom Elec. Co., 650 F. Supp. 2d 413,420 (W.D. Pa. 2008); Scranton Times, 2009

WL 585502, at *2. First, the Defendant must show that "the work in question falls within the type

of works protected by the Copyright Act." Tegg Corp., 650 F. Supp. 2d at 420 (quoting Tartan

Software, Inc. v. DRS Sensors & Targeting Sys., Civ. A. No. 06-1147, 2007 WL 2998441, at *4 (W.D.

Pa. Oct. 11, 2007) ); see also Scranton Times, 2009 WL 585502, at *2 (describing the first prong of the

preemption test as whether "the subject matter of the claim falls within the subject matter of

copyright law" (quoting Daley v. Firetree, Ltd., No. 4:CV-04-2213, 2006 WL 148879 (M.D. Pa. Jan.

19, 2006))); MCS Servs., 2002 WL 32348500, at *5 (same). Second, the Defendant must show that



                                                  -9-
"the state law seeks to enforce rights that are equivalent to any of the exclusive rights of copyright

found in Section 106 of the Copyright Act." Id. (quoting Tartan Software, 2007 WL 2998441, at *4).

        Under the first prong of the preemption test, the Court must determine whether the work

at issue is copyrightable. See MSC Servs., 2002 WL 32348500, at *5. Here, Defendants argue that

Plaintiff claims that it owns certain photographs and videos that Defendants are using without

permission. (ECF No. 9 at 6.) Defendants contend that photographs and videos are protected by

the Copyright Act and thus that Plaintiff's claim is completely preempted by the Copyright Act,

making removal proper. Defendants also assert that the Facebook group for Wickerman Burn

could be subject to the Copyright Act as a "compilation of facts." (Id. at 9.)

        Plaintiff, in response, explains that "[w]hile Plaintiff's media and Facebook pages contain

photographs, this is merely a recitation of a nominal fact." (ECF No. 8 at 5.) Furthermore, Plaintiff

notes that "Plaintiff cannot sue under the Copyright Act, at the time of this Pleading, because

Plaintiff has not made a claim for registration of its Facebook page or any photograph or work."

(Id.) Plaintiff's brief does not address the prongs of the aforementioned preemption test.

       The Court agrees with Defendants that photographs and videos are an appropriate subject

matter of a copyright. 2 See 17 U.S.C. § 102(a)(5)-(6) (identifying "pictorial" works and "motion

pictures and other audiovisual works" as subject to copyright protection). Thus, by pleading that

"Defendants are utilizing photographs of the property ... belonging to Plaintiff and of Plaintiff's

events in their online advertising and publications," Plaintiff satisfies the first prong of the

Copyright Act preemption test. (ECF No. 1-11126.)


2The Court need not address whether the Facebook group is a copyrightable work, as the Court finds that
Plaintiff's claim regarding the photographs and videos is preempted by the Copyright Act and thus raises
a federal question that makes removal appropriate.


                                                 -10-
        The fact that Plaintiff has not registered any of its works for copyright protection is not

relevant to this inquiry (ECF No. 8 at 5), as the first prong looks at whether a work is the

appropriate subject of a copyright, not whether the work is actually copyrighted. See MSC Servs.,

2002 WL 32348500, at *5 ("Under the two-part test, courts must first determine whether the work

is the appropriate subject matter of a copyright .... "). Furthermore, while the Plaintiff points to

the Copyright Act's registration requirement3 as an indication that Plaintiff's suit cannot arise

under federal law as Plaintiff has not registered for copyright protection (id.), the Supreme Court

has held that this registration requirement "is a precondition to filing a claim that does not restrict

a court's subject-matter jurisdiction." Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157, 166 (2010)

(emphasis added); see also Cognetx, Inc. v. Haughton, Civil No. 10-2293, 2010 WL 3370761, at *3

(E.D. Pa. Aug. 26, 2010) (finding, in a case involving a motion to remand for lack of subject-matter

jurisdiction because the plaintiff did not have a registered copyright, that Reed Elsevier "neither

mandates nor prohibits remand in this matter" and focusing instead on the second prong of the

preemption test to determine whether the plaintiff's claims were preempted by the Copyright

Act); Integrated3d, Inc. v. Aveva, Inc., CIVIL ACTION NO. l:17-CV-159, 2017 WL 10185175, at *4

(E.D. Tex. Nov. 16, 2017) ("[T]he absence of a copyright registration 'does not preclude the

application of the doctrine of preemption that exists under the Copyright Act.'" (citing Real Estate

Innovations, Inc. v. Houston Ass'n of Realtors, Inc., 422 F. App'x 344, 348-49 (5th Cir. 2011))). Thus,

this Court finds that Plaintiff's failure to comply with the Copyright Act's registration

requirement is not a jurisdictional bar but is instead the absence of an element of a copyright


3Section 411 of the Copyright Act provides that "no civil action for infringement of the copyright in any
United States work shall be instituted until preregistration or registration of the copyright claim has been
made in accordance with this title." 17 U.S.C. § 41l(a).


                                                   -11-
infringement claim.

       Under the second prong of the preemption test, to determine whether state-law rights are

"equivalent" to rights protected by the Copyright Act, the Third Circuit has adopted the "extra

element" test. See Dun & Bradstreet Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 218

(3d Cir. 2002); Tegg Corp., 650 F. Supp. 2d at 421. This Court has described the extra element test

as follows:

       If a state cause of action requires proof of an "extra element" beyond reproduction,
       distribution, display, or preparation of derivative works, then "the state cause of
       action is qualitatively different from, and not subsumed within, a copyright
       infringement claim and federal law will not preempt the state action." "To
       determine whether a claim is qualitatively different, the Court looks at what the
       plaintiff seeks to protect, the theories in which the matter is thought to be protected
       and the rights sought to be enforced." A right is equivalent to a copyright if it is
       "infringed by the mere act of reproduction, performance, distribution, or display,"
       and "the fact that the state-created right is either broader or narrower than its
       federal counterpart will not save it from preemption."

       Even if a state cause of action has an element that appears to be beyond the scope
       of a copyright claim, "not every extra element is sufficient to establish a qualitative
       variance between rights protected by federal copyright law and that by state law."
       Courts have taken a "restrictive view of what extra elements transform an
       otherwise equivalent claim into one that is qualitatively different from a copyright
       infringement claim."

Tegg Corp., 650 F. Supp. 2d at 421-22 (citations omitted).

       Here, Plaintiff's claim is brought pursuant to the Pennsylvania Declaratory Judgment Act,

42 Pa. Cons. Stat. §§ 7531-7541. According to this statute, courts "shall have power to declare

rights, status, and other legal relations whether or not further relief is or could be claimed." 42

Pa. Cons. Stat. § 7532. Plaintiff seeks a declaratory judgment that "prohibits Defendants from

further utilizing the Facebook page belonging to Plaintiff or any further effort to attempt to falsely

portray the Plaintiff's event as their own." (ECF No. 1-1 at 8.) Plaintiff also seeks a preliminary



                                                -12-
injunction "ordering the Defendants to cease any and all actions imitating the Plaintiff's event

including using photographs or video of the Plaintiff's events or property." (Id.)

       Plaintiff appears to seek, in part, a declaration (and related injunctive relief) that Plaintiff

owns particular photographs and videos and that Defendants must cease from using those

photographs and videos in the promotion of their competing event. (Id.) Plaintiff thus seeks to

protect rights that are also protected by the Copyright Act, namely, Plaintiff's exclusive right to

reproduce the photographs and videos, to distribute copies of the photographs and videos, and

to display copies of the photographs and videos. See 17 U.S.C. § 106; Tegg Corp., 650 F. Supp. 2d

at 421 ("The Copyright Act provides for a number of exclusive rights, including the right to

distribute, reproduce, and display a work . . . . Section 301 preempts only those state law rights

which may be abridged by an act that itself would infringe on one of these exclusive rights."); see

also Briarpatch Ltd., 373 F.3d at 306 (explaining that a declaratory judgment claim was preempted

because "that cause of action simply [sought] a declaration that [the defendant had] no right in

[the work at issue]"); Integrated3d, 2017 WL 10185175, at *5 (finding a declaratory judgment claim

preempted by the Copyright Act because it was based on allegations that the defendants used the

plaintiff's software without permission). Plaintiff has not pointed to any extra element that would

prevent the Copyright Act from preempting its declaratory judgment claim.

       Plaintiff counters that "[p ]hotograph usage [i]s a mere recitation of fact" that "does not

imply that a claim for Copyright Infringement has been raised by Plaintiff, as that is not the

graveman [sic] of the action." (ECF No. 8 at 5.) However, the test for Copyright Act preemption

does not focus on whether Plaintiff actually states a claim for copyright infringement. Instead,

the test is concerned with whether asserted state-law rights are "equivalent" to rights protected



                                                -13-
by the Copyright Act. Thus, the gravamen of Plaintiff's Petition is not the proper inquiry. Rather,

the Court must look to "what the plaintiff seeks to protect, the theories in which the matter is

thought to be protected and the rights sought to be enforced." Daley, 2006 WL 148879, at *2

(quoting Briarpatch, 373 F.3d at 306). As explained above, Plaintiff appears to seek to protect its

right to exclusive use of certain photographs and videos, which is a right protected by the

Copyright Act and is thus preempted.

       Plaintiff's declaratory judgment claim, as it relates to the protection of Plaintiff's

photographs and videos, is preempted by the Copyright Act. Thus, this Court has federal-

question jurisdiction over this claim and supplemental jurisdiction over Plaintiff's claim to the

extent it is not preempted by the Copyright Act. Thus, removal was appropriate, and the Court

will not dismiss this case for lack of subject-matter jurisdiction.

 V.    Conclusion

       As explained above, this Court holds that it has subject-matter jurisdiction over Plaintiff's

claim to the extent Plaintiff seeks to protect its photographs and videos from use by Defendants,

as this claim is preempted by the Copyright Act and thus raises a federal question. Therefore, the

Court declines to dismiss this lawsuit due to lack of subject-matter jurisdiction.




                                                 -14-
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 FOUR QUARTERS INTERFAITH                         )          Case No. 3:19-cv-12
 SANCTUARY OF EARTH RELIGION,                     )
                                                  )          JUDGE KIM R. GIBSON
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
 KATE GILLE, WILLIAM VAN METER,                   )
 and JOSHUA POWELL,                               )
                                                  )
                Defendants.                       )
                                                  )


                                              ORDER

                       II -+~\
       NOW, this _ _ _ day of February, 2019, this Court HEREBY ORDERS that it will not

dismiss this case for lack of subject-matter jurisdiction.

                                               BY THE COURT:




                                               KIM R. GIBSON
                                               UNITED STA TES DISTRICT JUDGE
